UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-1304



GERALD HAWKINS,

                                             Plaintiff - Appellant,

          versus


ARAMARK FACILITIES SERVICES, INCORPORATED,

                                              Defendant - Appellee,

          and


DON WIGGINS,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-00-
1581-L)


Submitted:     May 30, 2002                  Decided:   June 6, 2002


Before WILKINS, TRAXLER, and GREGORY,* Circuit Judges.




     *
       Judge Gregory did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
Dismissed by unpublished per curiam opinion.


Gerald Hawkins, Appellant Pro Se.        Robert Ross Niccolini,
MCGUIREWOODS, L.L.P., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

        Gerald Hawkins seeks to appeal the district court’s order

dismissing his civil action.           We dismiss the appeal for lack of

jurisdiction because Appellant’s notice of appeal was not timely

filed.

        Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).               This appeal period is

“mandatory and jurisdictional.”              Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

February 7, 2001.       Hawkins’ notice of appeal was filed on March 13,

2002.    Because Hawkins failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts    and   legal    contentions    are    adequately   presented    in   the

materials      before   the    court   and   argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                        3